Case 1:17-cv-06493-RJS Document 47 Filed 03/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AKILAH HUGHES,
Plaintiff,
-against- Civ. Action No. 17-cv-6493 (RJS)
CARL BENJAMIN,
a/k/a Sargon of Akkad, et al.,
Defendants.

 

 

DECLARATION OF KRISTIN GRANT IN SUPPORT OF PLAINTIFE’S
OPPOSITION TO DEFENDANT’S MOTION FOR ATTORNEY’S FEES AND COSTS

Kristin Grant, pursuant to 28 U.S.C. § 1746 hereby declares as follows:
1. Iam over 18 years of age, of sound mind, and otherwise competent to make this
Declaration. The evidence set out in the foregoing Declaration is based on my personal
knowledge.
2. Jam the attorney for Plaintiff and I submit this Declaration in support of Plaintiff's
opposition to Defendant’s motion for attorney’s fees and costs.
3. On April 10, 2018, I spoke to Defendant’s counsel Wesley Mullen, Esq via telephone
and provided Plaintiff's initial offer of $46,000 to settle this lawsuit. Defendant’s counsel
confirmed that Defendant will not accept the offer and will not provide a counteroffer.
Defendant filed its motion to dismiss ten days later on April 20, 2018.
4. Attached hereto as Exhibit A is a true and correct webpage printout showing
Defendant’s Gofundme campaign, which is available at https://www.gofundme.com/f/sargon-

of-akkad-legal-fund (last accessed March 3, 2020).
1
Case 1:17-cv-06493-RJS Document 47 Filed 03/04/20 Page 2 of 2

I declare under penalty of perjury that the foregoing is true and correct.

+a

Kristin Grant

Executed on March 4, 2020

 
